DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13, 15 and 17-20 in the reply filed on August 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 21, 2020 was filed prior to the mailing date of the present first Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 15 recites “wherein the deposits have a similar meandering, a seesaw, or a zigzag shape”.  As claim 15 recites in part “a zigzag shape”, examiner believes the claim term “a seesaw” refers to “a seesaw shape”.  Applicant’s specification as originally filed at par. [0016] supports this interpretation.  For clarity, examiner recommends claim 15 positively recite “a seesaw shape”.  In contrast, Applicant’s claim 15 also recites in part “a similar meandering”.  Applicant’s specification as originally filed at par. [0016] discloses the following: “The deposits are nested into each other by virtue of their meandering (e.g. undulated, seesaw, or zigzag) shape. This arrangement results in a greatly enhanced stability of the flexible abrasive member, even under high loadings and temperatures.”  Applicant’s specification reveals the claim term “a similar meandering” is not an intended shape, but rather an expression generally describing the various shapes encompassed by how the deposits are nested.
For this reason, Applicant’s dependent claim 15 is considered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner recommends Applicant replace the claim term “a similar meandering” with the claim term “an undulating shape” as Applicant’s specification as originally filed discloses.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 12, 13, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/168229 A1 to 3M Innovative Properties (hereinafter “3M”) (copy provided by Applicant and cited in IDS filed February 21, 2020).

Referring to Applicant’s independent claim 1, 3M teaches a flexible abrasive member (See Abstract; page 10, ll. 3-5), comprising a substrate (page 9, ll. 12-15; FIGS. 5 and 6; the backing of 3M is equivalent to Applicant’s claim term “a substrate”), which carries a plurality of deposits with embedded abrasive particles (page 9, ll. 15-16; FIGS. 5 and 6; the plurality of elongated abrasive features of 3M is equivalent to Applicant’s claim term “a plurality of deposits with embedded abrasive particles”), wherein each deposit has an elongated continuous structure that extends along a center trajectory predominantly in a longitudinal direction across the substrate (page 9, ll. 16-30; FIGS. 5 and 6; although the plurality of elongated abrasive features of 3M appear extending along a center trajectory predominantly in a latitudinal direction, the elongated abrasive features of 3M will appear extending along a center trajectory predominantly in a longitudinal direction once either the flexible abrasive disc or flexible abrasive sheet of 3M is rotated clockwise a quarter-turn or 90 degrees); wherein said structure comprises inset portions and recessed portions, which protrude in opposite transverse directions from the center trajectory (page 9, ll. 16-30; FIGS. 5 and 6; the plurality of elongated abrasive features of 3M is equivalent to Applicant’s claim term “inset portions”; the channels of 3M are equivalent to Applicant’s claim term “recessed portions”); and wherein the inset portions of a deposit are accommodated in recessed portions of a preceding deposit (page 9, ll. 16-30; FIGS. 5 and 6), and the recessed portions of the deposit accommodate inset portions of a following deposit (page 9, ll. 16-30; FIGS. 5 and 6), so that the inset portions and recessed portions of neighboring deposits mutually overlap in said transverse directions (page 9, ll. 16-30; FIGS. 5 and 6).

Referring to Applicant’s claim 2, 3M teaches each deposit extends up to at least one of opposite boundaries of the substrate, and preferably up to two opposite boundaries of the substrate (page 9, ll. 18-20; FIGS. 5 and 6).

Referring to Applicant’s claim 3, 3M teaches the center trajectories are linear and correspond to longitudinal axes that extend mutually parallel across the substrate (page 9, ll. 16-30; FIGS. 5 and 6; although the plurality of elongated abrasive features of 3M appear extending along a center trajectory predominantly in a latitudinal direction, the elongated abrasive features of 3M will appear extending along a center trajectory predominantly in a longitudinal direction once either the flexible abrasive disc or flexible abrasive sheet of 3M is rotated clockwise a quarter-turn or 90 degrees).

Referring to Applicant’s claim 4, 3M teaches an inset portion and a recessed portion of one deposit jointly form a unit cell (page 9, ll. 16-30; FIGS. 5 and 6), and wherein the elongated structure of each deposit comprises a periodic sequence of such unit cells that are interconnected and extend along the center trajectory (page 9, ll. 16-30; FIGS. 5 and 6).

Referring to Applicant’s claim 5, 3M teaches the unit cell extends with a unit length along the longitudinal direction, and wherein adjacent distal segments of two subsequent recess portions of a deposit jointly form a further inset portion that is congruent to an inset portion (page 9, ll. 16-30; FIGS. 5 and 6; although the plurality of elongated abrasive features of 3M appear extending along a center trajectory predominantly in a latitudinal direction, the elongated abrasive features of 3M will appear extending along a center trajectory predominantly in a longitudinal direction once either the flexible abrasive disc or flexible abrasive sheet of 3M is rotated clockwise a quarter-turn or 90 degrees), so that the sequence of unit cells is symmetric over a transformation that consists of: a 180° rotation of the sequence about the nominal axis and a translation of the sequence over half a cell length along the nominal axis (page 9, ll. 16-30; FIGS. 5 and 6), or of a reflection of the sequence with respect to the nominal axis and a translation of the sequence over half a cell length along the nominal axis (page 9, ll. 16-30; FIGS. 5 and 6).

Referring to Applicant’s claim 12, 3M teaches the inset portion comprises a first transverse tongue segment which protrudes on one side from the center trajectory and has an external dimension along the longitudinal direction (page 9, ll. 16-30; FIGS. 5 and 6; the ‘peaks’ of each zig-zag stripe of 3M are equivalent to Applicant’s claim term “a first transverse tongue”), and wherein the recessed portion is formed between two second transverse tongue segments which protrude on an opposite side from the center trajectory (page 9, ll. 16-30; FIGS. 5 and 6; the “opposing peaks” of each zig-zag stripe of 3M are equivalent to Applicant’s claim term “two second transverse tongues”), and are mutually spaced along the longitudinal direction over an internal dimension that is larger than the external dimension (page 9, ll. 16-30; FIGS. 5 and 6).

Referring to Applicant’s claim 13, 3M teaches the first tongue segments and second tongue segments have congruent shapes (page 9, ll. 16-30; FIGS. 5 and 6), and the first tongue segments are interconnected with the second tongue segments via medial oblique segments (page 9, ll. 16-30; FIGS. 5 and 6; the portions located between each ‘peak’ and ‘opposing peak’ of each zig-zag stripe of 3M are equivalent to Applicant’s claim term “medial oblique segments”).

Referring to Applicant’s claim 15, 3M teaches the deposits a zigzag shape (See FIGS. 5 and 6).

Referring to Applicant’s claim 17, 3M teaches the substrate comprises a porous layer (page 11, ll. 24-26).

Referring to Applicant’s claim 20, 3M teaches a disc (page 9, ll. 14-27; page 27, ll. 1-9; page 28, ll. 10-17, 20-22; Examples 1 and 2; FIGS. 4 and 5) and a sheet (page 9, ll. 28-31; FIG. 6) for carrying out a grinding and/or polishing process (page 29, ll. 1-19; Table 2), and comprising a flexible abrasive member according to claim 1 (See Abstract; page 9, ll. 12-30; page 10, ll. 3-5; FIGS. 5 and 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/168229 A1 to 3M Innovative Properties (hereinafter “3M”) (copy provided by Applicant and cited in IDS filed February 21, 2020) as applied to claim 17 above, and further in view of United States Pre-Grant Patent Application Publication No. 2015/0290771 A1 to Li (hereinafter “Li”).

Referring to Applicant’s claim 18, although 3M teaches the substrate comprises a porous layer (page 11, ll. 24-26 of 3M), 3M does not teach explicitly the porous layer comprises “a metallized wire mesh and the deposits comprise a deposition of metal containing abrasive particles” according to Applicant’s claim language.
However, Li teaches an abrasive article comprising a plurality of abrasive grains that are precisely arranged in accordance with a predetermined pattern and are chemically bonded with a matrix material, and a method for the making thereof are disclosed (See Abstract of Li).  Li teaches the plurality of abrasive grains are chemically bonded with a matrix material which at least partially comprises a plated material (par. [0010] of Li).  In particular, Li teaches the abrasive grains are previously coated with a coating layer which is chemically bonded to each grain and functions as a bridge to form chemical bonding between grains and matrix (par. [0011] of Li).  In at least one embodiment, Li teaches the substrate may include at least one flexible platable surface to facilitate deposition of metal ions during a plating process (par. [0064] of Li).  Li teaches further the flexible substrate may include perforated or expanded metallic sheets, metallic mesh having flattened portions at the intersections of the wraps and woofs, or woven or non-woven fabric ( e.g. a mesh) comprising conductive fibers (e.g. W, stainless steel, boron, carbon, graphite), or insulating fibers (polymer, glass or ceramic) at least partially coated with a conductive material (par. [0064] of Li).  There is a reasonable expectation the porous substrate of 3M can be modified to adopt the wire mesh substrate taught by Li.  Furthermore, there also is a reasonable expectation the abrasive particles of 3M can be substituted with the metal coated abrasive particles taught by Li.  Both 3M and Li are drawn to flexible abrasive articles (See Abstract of 3M; See Abstract of Li) whose substrates are porous and flexible (page 9, ll. 12-15; page 11, ll. 24-26; FIGS. 5 and 6 of 3M; par. [0064] of Li) and abrasive particles are electrodeposited thereupon (page 19, ll. 9-22 of 3M; pars. [0010-11], [0049] of Li).  As Li teaches the coating layer is chemically bonded to each abrasive grain and functions as a bridge to form chemical bonding between grains and matrix (par. [0011] of Li), the abrasive grains of 3M would benefit by being coated and chemically bonded to the porous and flexible substrate taught therein.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of 3M and adopt both the wire mesh substrate and coated abrasive particles taught by Li.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the abrasive grains of 3M would benefit by being coated and chemically bonded to the porous and flexible substrate taught therein according to Li’s teachings.

Referring to Applicant’s claim 19, 3M as modified by Li teaches the metallized wire mesh and the metal deposition comprise nickel (par. [0049] of Li).

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitation of dependent claim 6, and all the cumulative limitations of independent claim 1 from which claim 6 depends, with particular attention to “the elongated structure of each deposit comprises transverse segments, which extend along the transverse directions, and which are mutually spaced in the longitudinal and transverse directions”.
Although 3M teaches the elongated continuous structure of each deposit comprises inset portions and recessed portions, which protrude in opposite transverse directions from the center trajectory (page 9, ll. 16-30; FIGS. 5 and 6; the plurality of elongated abrasive features of 3M is equivalent to Applicant’s claim term “inset portions”; the channels of 3M are equivalent to Applicant’s claim term “recessed portions”); and wherein the inset portions of a deposit are accommodated in recessed portions of a preceding deposit (page 9, ll. 16-30; FIGS. 5 and 6), and the recessed portions of the deposit accommodate inset portions of a following deposit (page 9, ll. 16-30; FIGS. 5 and 6), so that the inset portions and recessed portions of neighboring deposits mutually overlap in said transverse directions (page 9, ll. 16-30; FIGS. 5 and 6), 3M does not teach or suggest “the elongated structure of each deposit comprises transverse segments, which extend along the transverse directions, and which are mutually spaced in the longitudinal and transverse directions” as recited in Applicant’s dependent claim 6 and illustrated in Applicant’s FIGS. 3 and 4.  It is understood the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.  MPEP 2144.04 [R-10.2019] (IV),(B)  In the present case, while Applicant’s specification as originally filed does not disclose working examples demonstrating the claimed configuration of dependent claim 6, Applicant’s specification at pars. [0007], [0009], [0016] and [0019] discloses the benefits and advantages associated with the claimed configuration of independent claim 1 and dependent claim 6.  Absent finding relevant prior art teaching or suggesting the claimed configuration of dependent claim 6, examiner finds persuasive Applicant’s aforementioned disclosure of the specification as originally filed.
For these reasons, there is no obvious reason to modify the teachings of 3M using the Li reference and teach “the elongated structure of each deposit comprises transverse segments, which extend along the transverse directions, and which are mutually spaced in the longitudinal and transverse directions” according to Applicant’s dependent claim 6 and claims 7-11 depend therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731